[ex10-38_pg1a.jpg]
SPUNTIBREAK SRL
Sede legale Via Glusti. n. 29 -21019 Somma Lombardo (VA).
Reg. imp.di Varese P-IVA c cod. Fisc. 02651660124
Sede amministrativa e operativa.
Via provinciale, n. 23-21020 Mornago (VA).
Tel /fax 0331/903194 Cap. Soc. Int. Versato € 50.000.00
[ex10-38_pg1b.jpg]



Mornago


I, Marco Messuti, the CEO of Pizza Hands, will permit full transfer of the
Master License for the North American Market: USA, Canada, and Mexico.
Any transfer of that license will be binding as long as the acquiring company is
in good financial standing and complies not only with the original contract
agreement made between Pizza Hands and Cono Italiano LLC but also with Articles
2 and 3 on the purchase agreement dated on February 28th, 2007 between Total
Luxury Group Inc. and Cono Italiano LLC.


Best regards



 
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg] 



[ex10-38_pg1c.jpg]
[ex10-38_pg1d.jpg]
[ex10-38_pg1e.jpg]

 
E-mail info@pizzahands.it Web site - www.pizzahands.it

 
 

--------------------------------------------------------------------------------

 

Agreement


Concerning the exclusive sale right


By and between


Kono Italia S.r.l & Spuntibreak S.r.l. DBA Pizza Hands,an Italian company with
legal seat in Mornago (VA) - Italy, Via Provinciale n. 23, hereby represented by
the person of its legal representative Mr. Marco Messuti, duly empowered for the
scope, hereafter called “Licenser” (ATTACHMENT A)


And


Cono Italiano LLC, 82 Lenox Court, Piscataway, NJ, 0884 by the person of legal
representative, Josue Altomonte, with legal seat as CEO, hereafter called
“Licensee” (ATTACHMENT B)


RECITALS
 
a)
the “Licenser” is the owner of the designs, recipes and technology of a new
innovating food product to be put on the quick service restaurant business,
consisting specifically in a cone-shaped pizza called “Pizza Cono” (hereinafter
referred to as the “Product”)

b)
The Licenser is the owner of a new kind of quick service restaurant business,
called “Concetti or Format”, characterized by specific kind of furniture and by
a peculiar choice of products and services.

c)
The “Licenser” is the exclusive owner of the registered trade mark:

a.
is the owner of the P trade mark, graphic symbol, as better described under
ATTACHMENT C to this Agreement (hereinafter referred to as the “P Trademark”),
duly registered as European trademark on August 18th 2005 No. 877 722; - P trade
mark, graphic symbol MILANO 2005 C 004403

b. 
on 15th February 2006 applied for registration of the nominative trademark
“Hands Pizza”, pursuant to Italian patent pending application No.
VARESE/2006/C/000037, as better described under ATTACHMENT D to this Agreement
(hereinafter referred to as the “Hands Pizza Trademark” and together with the P
trademark, the “Trademarks”); - Hands Pizza, nominative trade mark
VARESE/2006/C/000037 and

c. 
on 30th May 2006 applied for registration of the patent for industrial invention
of the Product, pursuant to Italian patent pending application No. PCT/IT 2006/
000408, as better described under ATTACHMENT E to this Agreement (hereinafter
referred to as the “Cone Patent”); - Cone VARESE/2004/A/0040

d. 
on 06th October 2004 applied for registration of the patent for industrial
invention of the machine for producing the Product (hereinafter referred to as
the “Machine”), pursuant to Italian patent pending application No.
VARESE/2004/A/0039, as better described under ATTACHMENT F to this Agreement
(hereinafter referred to as the “Machine Patent”); - Machine which makes the
cones VARESE/2004/A/0039

e. 
on 06th October 2004 applied for registration of the patent for industrial
invention of the oven for cooking the Product (hereinafter referred to as the
“Oven”), pursuant to Italian patent pending application No. VARESE/2004/A/0041,
as better described under ATTACHMENT G to this Agreement (hereinafter referred
to as the “Oven Patent”);- Oven for the pizza VARESE/2004/A/0041

d)
through its own team, during its business activity and through great economic
and human resources, the Licenser created, perfected, developed and improved the
know-how relevant to the producing of the Product as described in “Technical
Documentation” attached hereto under ATTACHMENT H to this Agreement (and as it
may be updated from time to time by the Licenser) (hereinafter referred to as
the “Know how”);

 
 
1

--------------------------------------------------------------------------------

 

e)
The “Licenser” aims at putting the product “Pizza Hands” on the market and at
realizing fast food places according to the “Concetti or Format” formula, both
at home and abroad, with different methods, considering the licensing system one
of the possible sales channel and affiliation.

f)
The “Licenser” is interested in granting the Licensee with an exclusive license
for exploiting the Know How in the territories of USA, CANADA and MEXICO
(hereinafter referred to as the “Territory”) as well as with an exclusive
license of the P trademark and Hands Pizza Italian Trademark for the Territory,
under the terms and conditions of this Agreement;

g)
The “Licenser” is the patentee of the registered trade marks concerning the
machinery and fixtures necessary to the production and sale of “Pizza Hands”.

h)
The “Licensee”, at his own expenses, agrees and covenants to start the
production and sale networks of the products and restaurants as requested by the
Licenser, employing his management and professional abilities in the task of
carrying on the business himself.

i)
The “Licensee” acknowledges the commercial effectiveness of the products and the
of the formula “Concetti or Format” proposed by the Licenser.

j)
The “Licensee” acknowledges that trade marks, brands, logos (logotypes),
fixtures, are typical and peculiar.

k)
The Licenser and the Licensee have commonly agreed and identified in the
national territory the areas to be developed and carried out the plans
concerning the realization and the sale of the products.



The introductory Statements given the following has been agreed:


1.
Introductory Statements and Enclosures.

All the introductory statements and enclosures are part and parcel of the
present agreement.
2.
Object of the Licensee – Declarations and warranties of the Licenser and
Licensee – Other obligations of the Licensee

2.1.
The Licenser grants to the Licensee, who accepts, pursuant to the terms and
conditions hereof, the exclusive right to:

 
i.
exploit the Know-How in the Territory (hereinafter referred to as the “Know How
Licence”).

 
ii.
use the Trademarks in the Territory (hereinafter referred to as the “Trademarks
Licence”);

(the Trademarks Licence together with the Know How Licence hereinafter referred
to as the “Licence”).
For the sake of clarity Parties declare and acknowledge that Know How and Know
How Licence shall not include the Cone the Machine and the Oven as well as
relevant patent rights. Licensee shall not during the term of this Agreement (i)
attack the title or any rights of the Licensor in and to the Cone Patent Machine
Patent and /or the Oven Patent; or (ii), register or apply (save than in the
proper execution of Article 11 of this Agreement) for registration of the Cone
Patent or the Machine Patent or the Oven Patent;or any patent right which may
aim at producing the Product or similar products and Licensee shall promptly
withdraw any and all objections to and applications for any such patent rights;
or (iii) shall not engage, both directly or indirectly, in any manner
whatsoever, in any activity relevant to the designing, manufacturing, marketing,
distributing or selling of products that may be in competition with the Cones
the Machines and/or the Ovens.
2.2.
Except as previously authorised in writing by the Licensor, the Licensee shall
not grant any sub-licence or assign the Licence to any third party.

2.3.
With regards to the Know-How Licence, the Licensor represents and warrants that:

 
2.3.1.
the Know-How is correct and reliable and is duly recorded and described in the
Technical Documentation;

 
 
2

--------------------------------------------------------------------------------

 

 
2.3.2.
the Licensor has no knowledge of any pending dispute or any action presented by
third parties with regard to the Know-How.

except as specifically provided herein Licensor hereby disclaims all warranties,
whether express or implied, oral or written, with respect to the Know How and
the Technical Documentation, including without limitation, all implied
warranties of merchantability or fitness for any particular purpose title and
non infringement.
2.4.
Licensor shall retain all of its respective rights, title and interest in the
Know how and Licensee shall not take any action inconsistent with such title and
ownership.

 
This Agreement does not convey to Licensee any ownership rights in any portion
of the Know How or any right of sublicense (other than as expressly provided
herein), but constitutes only a license to use the Know How and the Technical
Documentation in accordance with the terms of this Agreement.

2.5.
The Trademarks Licence is a transferable personal right of the Licensor, so that
the ownership, as well as any right in connection with the Trademark, remain and
shall remain of the Licensor.

2.6.
The Trademarks Licence is intended only for using the Trademarks solely in
connection to the production and sale of the Products under the terms and
conditions of this Agreement (hereinafter referred to as the “Licensed use”).

2.7.
With regards to the Trademarks Licence the Licensor declares and warrants that:

 
i.
the P Trademark exist and is duly enrolled as set forth in ATTACHMENT C;

 
ii.
the Hands Pizza Trademark is an Italian Trademark subject to Italian patent
pending application No. VARESE/2006/C/000037and ATTACHMENT D;

 
iii
the Licensor has no knowledge of any dispute hanging over or any action
presented by third parties with regard to the Trademarks;

2.8.
The Licensor shall not grant any further warranty and/or representation
(implicit, legal, customary or of whatsoever nature) relevant to the Trademarks,
besides those hereinabove and the Licensee acknowledges that it has never
relied, nor relies now, on any other supposed representation and/or warranty
made by the Licensor different from those set forth herein.

In particular the Licensor does not warrant any priory of use of the “Hands
Pizza Trademark” in the Territory as well as it does not warrant the fact that
said trademark does not conflict with any trademark or trade-name or other
patent rights whatsoever that is being used or registered in the Territory and
the Licensee acknowledges that it has never relied, nor relies now, on said
warranties, assuming the Licensee, the relevant alea.
2.9.
Licensee hereby, for the benefit of the Licensor, represents and acknowledges
that:

2.9.1.
the Know How Licence shall be performed in compliance with all applicable laws
and regulations in the Territory;

2.9.2.
the Know-How includes all necessary information for producing the products and
that it would not be able to produce the Products without the Know-How;

2.9.3.
the Know-How is an exclusive property of the Licensor, which has created and
improved it during its business activity, thanks to the investment of great
human and economic resources.

2.10.
During the term of this Agreement, the Licensee shall:

2.10.1.
refrain from any exploitation of the Know-How outside the Territory and shall
not export or re-export, directly or indirectly, Technical Documentation or
other information or materials provided by Licensor hereunder, to any country
other than the Territory. It shall be Licensee’s responsibility to comply with
the latest import-export regulations of the Territory, and Licensee shall defend
and indemnify Licensor from and against any damages, fines, penalties,
assessments, liabilities, costs and expenses (including reasonable attorneys’
fees and court costs) arising out of any claim that the Know How, Technical
Documentation, or other information or materials provided by the Licensor
hereunder were exported or otherwise accessed, shipped or transported in
violation of applicable laws and regulations. Licensee shall comply with all
laws, legislation, rules, regulations, and governmental requirements with
respect to the Know How and the performance by Licensee of its obligations
hereunder, of any jurisdiction in or from which Licensee directly or indirectly
causes the Know How to be used or accessed. In the event that this Agreement is
required to be registered with any governmental authority, Licensee shall cause
such registration to be made and shall bear any expense or tax payable in
respect thereof;


 
3

--------------------------------------------------------------------------------

 

2.10.2.
promptly inform the Licensor about any action or threatened action that any
third party should lay, which causes or might cause any prejudice to Licensor’s
rights on the Know-How and shall assist and co-operate with Licensor in order to
defend or oppose, as the case may be, against any of such actions or threatened
actions; provided that the responsibility as well as any decision concerning
such defence and opposition shall be at Licensor’s exclusive discretion.

2.11.
Licensee shall be responsible for and bear any and all costs relevant to the
exploitation of the Know-How.

2.12.
the Licensee undertakes:

 
(a)
to not present itself whatsoever as the owner of the Trademarks, or as the
holder of any real rights on it;

 
(b)
to communicate promptly to the Licensor any action or threatened action that any
third party should engage in, which causes or might cause prejudice against
Licensor’s rights on the Trademarks or is harmful to its reputation and goodwill
and to assist and fully co-operate with Licensor (with no charge for Licensor)
with the purpose of protecting or opposing itself against any of such actions or
such threatened actions, as the case may be. It being understood that the
liability and all decisions concerning such defence or actions shall be solely
at Licensor’s discretion;

 
(c)
to not alter, modify or change the Trademarks in any way and to timely and duly
comply with the instructions on the shape (form, colour and size), the wording
of the Trademark and the context in which it shall be as they will be given from
time to time by the Licensor at its discretion;

 
(d)
to use the Trademarks solely in connection with the Licensed Use;

 
(e)
to cease with the use of the Licensed Use of Trademarks in any case of
termination of this Agreement, and in this event to return to the Licensor, on
its request, any promotional/advertising material relevant to the Licensed Use
of Trademark, if any, as well as the documentation hereof previously delivered,
if any;

 
(f)
to provide, in any case, within 30 (thirty) days from the termination of this
Agreement, for the cancellation of the Trademark from its headed papers, as well
as from any other document and/or material including any reference to the
Trademarks;

 
(g)
to not use after the termination of this Agreement, any firm, corporate or
business name, sign or mark equal or that may be confused with the Trademarks
or, in any case, susceptible to deceive or cause confusion among the public.

2.13
Licensee recognizes the validity of and Licensor’s ownership of the Trademarks
or rights therein and agrees that it has not and will not during the term of
this Agreement or thereafter, anywhere in the world, (i) attack the title or any
rights of the Licensor in and to the Trademarks or attack the validity of this
Agreement, or do anything, either by an act of omission or commission which
might impair, jeopardize, violate or infringe the Trademarks; (ii) claim
adversely to the Licensor or anyone claiming through the Licensor any right,
title or interest in or to said Trademarks; (iii) misuse or harm or bring into
disrepute the Trademarks; or (iv) save as differently provided herein, register
or apply for registration of the Trademarks or any mark or copyright which is,
in Licensor’s opinion, the same as or confusingly similar to the Trademark.
Licensee shall promptly withdraw any and all objections to and applications for
any such mark or copyright


 
4

--------------------------------------------------------------------------------

 

2.14.
Licensee acknowledges that all rights included in the Trademarks, based on or
derived from the use of the Trademarks, including goodwill therein, are reserved
to the Licensor. Licensee shall not acquire any further rights of any nature in
the Trademarks or goodwill therein as a result of Licensee’s use thereof and all
use of the Trademarks by Licensee shall inure to the benefit of the Licensor.

2.15.
In the event this Agreement terminates, for any reason whatsoever, no balance or
indemnity whatsoever shall be owed to the Licensee for the difference between
the value of the Trademarks at the date in which the Trademarks Licence becomes
effective and its value at the date when this Agreement terminates; provided
that the Licensee waives since here and now to said difference, if any.

2.16.
Without prejudice of the other remedies provided by the law, the Licensee shall
indemnify and shall keep Licensor harmless by any liability and/or claim
asserted or made by any person as a consequence of or in connection with (i)
this Trademarks Licence or (ii) any breach by the Licensee of any provision
and/or duty of this Agreement.

2.17.
It shall be Licensee obligation to: :

 
-
create and planning the sale networks in the sales Territory assigned to him;

 
-
sell or provide to customers in the Territory Products, fixtures, tools or
anything required to market the Product; provided however that the Licensee (i)
shall purchase the Machines and/or the Ovens solely from the authorized sellers
timely indicated, form time to time, by the Licensor (hereinafter referred to as
the “Authorized Sellers”) and (ii) shall acquire Licensor’s written consent
prior to place any purchase order to such Authorized Sellers (iii) shall provide
customers in the Territory solely with the Ovens manufactured by said Authorized
Sellers;

 
-
timely provide his customers all the information and services necessary to
produce the Product, including the use of the equipment to produce and preserve
the Products;

 
-
not engage, both directly or indirectly, in any manner whatsoever, in any
activity relevant to the designing, manufacturing, marketing, distributing or
selling of products that may be in competition with the Products (provided that
for the scope of this clause products in competition with the Products shall be
any product similar to a cone-shaped pizza;

 
-
obtain at its own costs and under its exclusive liability all permissions and
licences for producing, storing and selling the Products in the Territory;
ensuring under its exclusive liability that Products are suitable for sale in
the Territory and particularly that they comply with all provisions,
regulations, specifications and recommendations, legal or otherwise, in force or
as it is customary in the Territory;

 
-
comply at its own costs and under its exclusive liability, with the latest
import-export regulations of the Territory, as well as with all laws,
legislation, rules, regulations, and governmental requirements with respect to
the Machines and/or the Ovens and the performance by Licensee of its obligations
hereunder, of any jurisdiction in or from which Licensee directly or indirectly
causes the Machines and/or the Ovens to be used or accessed;

 
-
underwrite and maintain, at its own costs and under its exclusive liability, a
suitable insurance policy that will cover all its responsibilities as producer
of the Products in the Territory.

 
-
provide at its own costs and under its exclusive liability for the translation
from Italian or English to Japanese of all documents needed for the purposes
hereof.

Licensee shall defend and indemnify Licensor from and against any damages,
fines, penalties, assessments, liabilities, costs and expenses (including
reasonable attorneys’ fees and court costs) arising out of any breach of the
above Licensee’s obligations.
3.
Object of the Licensee

The Licenser gives licence to the Licensee, who agrees on:
 
-
creating or planning the sale networks in the sales area assigned to him;

 
5

--------------------------------------------------------------------------------


 
 
-
selling his customers products, fixtures, tools or anything required to the
development of “Concetti or Format” formula;

 
-
giving his customers all the information and services necessary to the use of
the product and of the equipment;

 
-
qualifying as “Lincensee”, as far as his sales area is concerned;

4.
Licensee’s Direct Sales area

The Licensee’s sales area for the Products shall be namely: USA, CANADA and
MEXICO. The Licensee shall not commercialize products of organize sales networks
outside his territory without the Licenser’s authorization.
5.
Sole right

Subject to the terms and conditions of this Agreement, Licenser hereby appoints
Licensee to act as its sole and exclusive producer, sales distributors of the
Products in the Territory under the Trademarks including any new product the
Licensor may decide to market in the future under the Trademarks.
6.
Independence of the Licensee

The Licensee shall operate as self-sufficient contractor as far as structures or
means are concerned; he shall buy the equipments and fixtures and shall sell
them under his own name and shall be authorized by the Licenser to use him
logotype on all papers concerning the project.
The Licenser shall deal with customers in no other ways than the “Licensee”, who
shall have legal and economic independence from the Licenser.
No expenses concerning the realization of the business shall be charged to the
Licenser previous Licenser’s authorization excepted.
All the commercial relations with customers will be established directly by the
Licensee and in no case the Licenser will be considered part of their agreement.
7.
Terms of payment and bank warranties

As a guarantee of the accomplishments of the Licenser and Licensee, Both parties
have come to an agreement upon the price of the License.
A non disclosed price has been paid for the retaining of the License and in
addition to the fee paid to the Licenser, The Licensee agrees to pay a 0,02 $
cent royalty to the Licenser on every cone sold in the: USA, CANADA and MEXICO.
The Licensee also agrees to a 50/50 split between the Licenser and the Licensee
on any Licenses, Franchises or any other types of sub-licensing to regions in
his Countries. All Licenses sold and any money acquired by the Licensee due to
the sale of a sub-license or franchise, the profit of that sale will be split
50/50 between the licensee and the licenser.
8.
Charges

All the prices set by the Licenser to the Licensee concerning the products and
the equipments, shall be agreed by the parties from time to time and shall be
enclosed in the present agreement of which they shall be part and parcel.
9.
Prices of Machines, Ovens and other Equipments

Provided that Licensee shall acquire Licensor’s written consent prior to place
any purchase order to any Authorized Sellers, the prices of the Machines, Ovens
and of the equipments sold to the Licensee by the Authorized Sellers, shall be
the ones under (ATTACHMENT I), provided that they may be modified by the
Authorized Sellers upon 30 (thirty) days prior notice to the Licensee.
10.
Delivery terms equipment and fixtures

Provided that Licensee shall acquire Licensor’s written consent prior to place
any purchase order to any Authorized Sellers, Machines, Ovens and equipments
that the Licensee may purchase from the Authorized Sellers shall be supplied and
delivered according to the terms and conditions to be directly negotiated by and
between the Licensee and the Authorized Sellers, unless the Licensee grants the
Licensor with a special power of attorney for such purpose.

 
6

--------------------------------------------------------------------------------

 

In no case the Licensor shall be held liable for any defective supply or breach
whatsoever by the Authorized Sellers of any obligations of the Authorized
Sellers in supplying the Machines, Ovens and equipments whatsoever to the
Licensee.
In no case the Licensor shall be held liable towards the Licensee and third
parties for any product responsibility that may arise in connection with the
products sold by the Authorized Seller.
for the whole duration of this Agreement the Licensee shall not engage, both
directly or indirectly, in any activity that may be in competition with any of
the Services in the Territory; therefore, for the purpose to exemplify and not
to exclude, Parties shall not purchase, participate to, hold shareholdings or
any other profit sharing, both directly or indirectly, in any legal entity,
enterprise, firm, company, corporation or business whatsoever, that may be
and/or operate, in any manner, in competition with any of the Services in the
Territory
11.
Licensee’s Liabilities

The Licensee shall operate fully to comply with the liabilities arising from
this Agreement. He shall produce, commercialize, and plan a direct or indirect
sale of the Products in the Territory and shall not be entitled to sell Products
from other suppliers than the Licenser. In consideration of the Licence,
Licensee shall moreover:
 
-
apply, at its own costs, for registration in the Territory and in name and on
behalf of the Licensor and for the exclusive benefit of Licensor:

 
i.
the Hands Pizza Trademark in the Territory; provided however the provision under
above Article 2.8 of this Agreement;

 
ii.
the Machine Patent;

 
iii.
the Oven Patent;

 
-
promote the sale of the Products, Ovens and equipments in the sales area of his
competence in accordance with a commercial development plan;

 
-
guarantee the Products, Ovens and equipments to his customers;

 
-
avoid bringing changes to the goods, equipments, trademarks, furniture and
fixtures without the consent of the Authorized Sellers, except for the
alterations that may imposed by the applicable laws and regulations;

 
-
deliver Products, Ovens and further equipments in good state of use and
preservation in compliance with the instructions given by the Authorized Sellers
or the Licenser, as the case may be, before delivery;

 
-
keep in stock ready for sale Products and equipments the minimum amounts of
which shall be agreed year by year by the parties to ensure a good quality
service;

 
-
buy one Machine to produce locally the Products (in the main centre), in order
to make the distribution to the countries (stated in art. 3) earlier: to this
purpose the Licensee hereby grants the Licensor an irrevocable power of attorney
to negotiate and purchase on behalf of the Licensee certain products described
and listed under the “pro forma Invoice” attached hereto under ATTACHMENT L on
the terms and conditions described therein.;

 
-
give quarterly to the Licenser exact and detailed statements concerning the
number of the Products made and sold;

 
-
show to the Licenser all the plans of the projects and of the shops that the
Licensee wants to make locally in the Territory;

 
-
create a new pizza cono menu for the market

 
-
open 3 sell points (carretta, corner ect.) every year in the most important
cities; for every kind of shop that you will open, you will have to give us the
amount corresponding at 50% of the open fee.

 
-
If you don’t reach 3 shop per year, in any case you have to give us 1000 euros
per shop that will be missing.

12.
Technical Support

The Licensee shall guarantee an efficient technical support for the period of
validity of the contract in the sales area of his competence.

 
7

--------------------------------------------------------------------------------

 

Specifically the Licensee through his management shall guarantee at his own
expenses:
 
-
the test and start up of the equipments delivered to his customers;

 
-
the training and up-dating if his customers personnel;

 
-
a periodical quality control of his customers;

 
-
the usual and extra maintenance of the equipment delivered;

 
-
to this purpose the Licensee shall keep in stock spare parts of the machinery
and equipment in use.

All the products and equipment given by the Licenser will be in accordance with
the applicable laws and may be subject to alterations or changes during the
validity of the contract (in case the Licenser should bring changes to equipment
to the purpose of improving the results).
13.
Advertising expenses

The Licensee hereby agrees and covenants to pursue at his expenses the activity
of promotion and advertising in the sales area of his province, in accordance
with the Licenser’s instructions.
The brand image, brochure and advertising in general are owned by the Licenser
and the Licensee shall comply with the plan.
The Licenser shall provide the Licensee with the graphics necessary to the
printing.
At the expiration date of the contract the Licensee agrees and covenants to
remove and hand over straight away the signs and advertising notices in his
possession and to cancel incidental wording within 15 days.
Advertising taxes shall be paid by the Licensee.
14.
Access and inspection’s checks

The Licenser or any of his appointer shall have the unlimited right to inspect
the Licensee’s production and to act accordingly to the purpose of checking that
all the necessary accomplishments are carried out to assure the quality of the
goods and to keep the machinery going at the best.
No preliminary advice for these inspections shall be requested by the Licensee
and the inspection could occur every time the Licensee’s legal representative or
any of his employee will be on the site. He shall be careful to avoid blocking
or hampering the activity of the Licensee. The Licenser shall have the right to
take away all the articles not in conformity with what agreed in the present
contract at the Licensee’s expenses.
The Licenser has the right to check sales advancement with the Licensee’s
customers.
The Licensee shall have no permission to sell products without the Licenser’s
authorization.
To this purpose the Licensee shall provide the Licenser with n°15 samples of
products, in their package and presentation.
The Licenser shall give authorization to the Licensee with 15 days from the
receipt of the samples together with possible comments about the same.
Products must be put on the market in accordance with quality, style and
presentation agreed by the Licenser.
15.
Period of validity

Period of validity of this agreement is 25 years, automatically renewable for an
additional 15 years. Neither the Licenser nor the Licensee shall solve this
agreement except for the reasons stated in this agreement. The cancellation of
this contract shall be notified to the adverse party by registered letter with
advice of receipt and will take effect three months later the receipt.
16.
Basic agreements: termination clause

The Licenser has the right to solve the contract before expiry in accordance
with art. 1456 c.c., damage indemnity excepted, when the Licensee incurs in one
of the following cases:
 
a)
failure to start actions, within 30 days from the Licenser’s notice remedy, to
one of the following violations or bans (for examples payments delayed...);


 
8

--------------------------------------------------------------------------------

 

 
b)
to sell directly or indirectly competition products or buy or sell Licenser’s
products from people other than the Licenser;

 
c)
To make machinery, equipment, furniture and fixtures, products without
Licenser’s written authorization;

 
d)
to disregard liabilities as in art. 7 (Terms of payment and bank warranties) of
the present agreement;

 
e)
suspension of activity as a matter of fact over 10 days;

 
f)
disclosure of trade secrets concerning the Licenser;

 
g)
protest of bills, cheques or activities in competition with the Licenser.

17.
Effects of the cancellation or termination of the contract

In case of termination of the contract or cancellation for any reason, the
Licensee agrees and covenants to stop right away availing any distinctive mark
of the Licenser.
Since that moment the Licensee is no longer to be considered a Licensee, or use
trade secrets, procedures, gadgets or marks similar to the Licenser registered
trade mark which could be mistaken for the original trade mark.
The Licensee shall re-deliver the Licenser all papers and material containing
trade secrets or management instructions of the Licensee.
18.
Sales training

The Licenser should, from time to time and at its own expense, conduct sales
training among the Licensee salesman and/or staff support group involved in the
products’ sales, production and promotion.
19.
General clauses

This agreement and its enclosures:
 
a)
constitutes the entire agreement between the parties with respect to the subject
matter here of and supersedes all prior agreements re-hearing to the same
matters either verbal or written.

 
b)
May not be waived, changed, modified or discharged orally, but only by an
agreement in writing signed by the parties.

 
c)
If one or more clauses expressively provided in this agreement should prove to
be invalid, the validity of the other clauses will be made safe except for
expressed requests of the parties in this agreement and the validity of the
agreement as a whole will not be prejudiced. In the case of invalidity of one
clause the parties covenant to replace the clause with another valid clause
similar to the replaced one both in subject matter and effects, specifically
from the economic point of view, reconsidering their previous relation at the
light of the new clause.

 
d)
The Licensee has free range in building an infrastructure within his own company
as he see fit, as long as it is in accordance with the country’s licensees laws.
No holds bar on any directions the company’s licensee needs to go in order to
make the product a success, in the countries he holds under his license.

20.
Mailing

All the written communications mentioned in this agreement shall be made by
registered letter with return receipt, to the addresses appearing in the front
page of this agreement, or to other addresses previously communicated to the
other party.
21.
Expenses and charges

Any cost, tax, duty or charge arising in connection with the transactions
contemplated in this agreement, shall be borne and paid by the Licensee.
Incidental expenses of the Licenser for inspections, cheeks, maintenance outside
warranties shall be charged to the Licensee.
22.
Governing Law

This Agreement is governed by Italian Law with expressed exclusion of the Vienna
convention of April 11th 1980 on the sale of goods (if applicable).
This Agreement is the result of several negotiations between the Parties herein.

 
9

--------------------------------------------------------------------------------

 


23.
Exclusive Jurisdiction

Any dispute between the Parties which relates to this agreement or arises in
connection here with which cannot be amicably resolved between the Parties and
concerning execution, interpretation, non compliance with what expressed in this
agreement shall be solved by the law – court of Varese, for expressed preference
of the parties and with exclusion of any other law – court.
24.
Confidentiality

Except for the specific rights granted by this Agreement, Licensee shall not use
or disclose any Confidential Information without the written consent of
Licensor. Licensee shall use the highest commercially reasonable degree of care
to protect the Confidential Information. Licensee shall bear the responsibility
for any breaches of confidentiality by its employees, agents, contractors and
consultants. Upon termination or expiration of this Agreement, Licensee shall
either return to Licensor originals and copies of any Confidential Information
and all information, records and materials developed therefrom by Licensee, or
destroy the same and provide written certification to Licensor of such
destruction. Licensee may disclose only the general nature, but not the specific
financial terms, of this Agreement without the prior consent of Licensor;
provided however that Licensee may provide a copy of this Agreement to the
stockholders of Licensee, to its financers as well as to any finance provider in
conjunction with a financing transaction after written notice to the Licensor
specifying the finance provider, if such provider agrees to keep this Agreement
confidential pursuant to a written agreement for the benefit of the Licensor.
The obligations contained in this Article 13 shall survive for a period of three
(3) years after the intended expiration date of this Agreement, regardless of
whether it is terminated prior to that date and for whatever reason. However,
this three (3) year provision shall not apply to Know How. Accordingly,
Licensee’s right to use the Know How shall immediately expire on expiration or
termination of this Agreement for any reason, and Licensee’s obligation under
this Article as to such Know How shall survive in perpetuity. Nothing herein
shall prevent Licensee from disclosing all or part of the Confidential
Information as necessary pursuant to the lawful requirement of a governmental
agency, or when disclosure is required by operation of law or the rules of any
applicable stock exchange; provided however that prior to any such disclosure,
Licensee shall use reasonable efforts to (i) promptly notify the Licensor in
writing of such requirement to disclose, and (ii) cooperate fully with the
Licensor in protecting against any such disclosure or obtaining a protective
order. “Confidential Information” means any information, document, technical
datum or any other received news or information relating to the Know How
(including, without limitation, all information concerning the methodology to
produce the Products, all benchmark and performance test results and other
nonpublic information related to the Know How and all Technical Documentation)
and other proprietary information of the Licensor; and any business, marketing
or technical information disclosed by the Licensor in relation to this
Agreement, and either (i) disclosed in writing or (ii) disclosed in any other
manner such that a reasonable person would understand the nature and
confidentiality of the information. Confidential Information does not include
information that (a) has rightfully been furnished to Licensee by a third party
without breach of any separate nondisclosure obligation owed to the Licensor,
(b) was publicly available at the time of disclosure to Licensee, (c) becomes
publicly available after disclosure to Licensee without breach of this
Agreement, or (d) has been independently developed by Licensee without reference
to the Confidential Information.
 
Place and Date- Mornago 02-03-2006
 
Licensee
Licenser
   
JOSUÉ ALTOMONTE
 
/s/ Josué Altomonte
 
Cono Italiano LLC
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg]

 
 
10

--------------------------------------------------------------------------------

 


List of attachments
         
ATTACHMENT A
 
“Spuntibreak S.r.l., Chamber of Commerce Visual”
ATTACHMENT B
 
“I.D.I PLANNING CO., LTD COMPANY Chamber of Commerce Visual”
ATTACHMENT C
 
“P Trademark”
ATTACHMENT D
 
“Hands Pizza Trademark”
ATTACHMENT E
 
“Cone Patent”
ATTACHMENT F
 
“Machine Patent”
ATTACHMENT G
 
“Oven Patent”
ATTACHMENT H
 
“Know how”
ATTACHMENT I
  
“Prices of Machines, Ovens and other Equipments”

 
Place and Date- Mornago 02-03-2006
 
Licensee
Licenser
   
JOSUÉ ALTOMONTE
 
/s/ Josué Altomonte
 
Cono Italiano LLC
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg]

 
According to the art. 1341 c.c. Licensee declares to approve specifically the
following articles: 2.3. (limitation of Licensor’s warranties on Know how); 2.8.
(limitation of Licensor’s warranties on Trademarks); 2.14 (Licensee’s
acknowledgement of Trademarks goodwill); 2.15 (Licensee waiver to indemnity on
Trademarks value); 2.17.2. (Licensee obligation to purchase from Authorized
Sellers); 2.17.4 (Licensee’s obligation not to compete on products); 2.17.5
(Licensee’s exclusive liability on Products sale); 2.17.6 (Licensee’s exclusive
liability on machinery importation); 4. (Licensor’s right to select customer in
the Export Area, to grant at third party with any licence for the Export Area
and to terminate Export Area appointment); 4.1. (Licensee’s exclusive liability
on Products sale in the Export Area); 9 (Licensee to acquire form Authorized
Sellers upon Licensor’s written consent); 9. (Licensor’s right to modify prices
of Machines, Ovens and other Equipments upon 60 days notice); 10 (limitation of
Licensor’s liability on machinery and equipments) 10 (Licensee obligation not to
compete on machinery); 15 (duration –automatic renewal); 16 (earlier
termination); 22 (governing law and exclusion of the Vienna convention); 23
(exclusive jurisdiction); 24 (Confidentiality clause).


Place and Date- Mornago 02-03-2006


Licensee
Licenser
   
JOSUÉ ALTOMONTE
 
/s/ Josué Altomonte
 
Cono Italiano LLC
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg]

 
 
11

--------------------------------------------------------------------------------

 

ATTACHMENT A
Spuntibreak S.r.l., Chamber of Commerce Visual


CAMERA DI COMMERCIO INDUSTRIA ARTIGIANATO AGRICOLTURA DI VARESE
- UFFICIO REGISTRO DELLE IMPRESE -
VISURA SENZA VALORE DI CERTIFICAZIONE STORICA
DATI IDENTIFICATIVI DELL’ IMPRESA
Codice fiscale e numero d’iscrizione: 02651660124
del Registro delle Imprese di VARESE
data di iscrizione: 07/05/2001
Iscritta nella sezione ORDINARIA il 07/05/2001
Iscritta con il numero Repertorio Economico Amministrativo 274861
Denominazione: “LA SPUNTINOTECA BREAKFAST S.R.L.”
ABBREVIABILE IN “SPUNTIBREAK S.R.L.”
Forma giuridica: SOCIETA’ A RESPONSABILITA’ LIMITATA
Sede: SOMMA LOMBARDO (VA) VIA GIUSTI 29 CAP 21019
Costituita con atto del 11/04/2001 Data termine: 31/12/2100
Scadenza primo eserc. 31/12/2001 scadenza eserc. successivi: 31/12
Tipo dell’atto: PUBBLICO, REDATTO DA NOTAIO
Notaio DR. STEFANO FAZZINI
Repertorio num. 23743/4280 loc. MILANO (MI)
OGGETTO SOCIALE:
LA PRODUZIONE IN PROPRIO, OLTRE ALLA COMPRAVENDITA E/O COMMERCIALIZZAZIONE, DI
PRODOTTI DI PASTICCERIA E PANIFICAZIONE, ALIMENTI, PRODOTTI ALIMENTARI IN GENERE
E/O PRONTI AL CONSUMO;
L’ESERCIZIO DI ATTIVITA’ DI RISTORAZIONE E. SOMMINISTRAZIONE AL PUBBLICO DI
ALIMENTI E BEVANDE, COMPRESI ALCOOLICI E SUPERALCOOLICI;
LA PRESTAZIONE DI SERVIZI PER L’INTRATTENIMENTO DI PERSONE CON GESTIONE ED
ORGANIZZAZIONE DI SPETTACOLI DAL VIVO E/O CON ATTREZZATURE MECCANICHE O
ELETTRONICHE;
IL COMMERCIO DI ARTICOLI DI CARTOLIBRERIA, EDITORIALI, DI GENERI DEL MONOPOLIO
E LA GESTIONE DI GIOCHI O RICEVITORIE AUTORIZZATE. ECC.
SISTEMA DI AMMINISTRAZIONE E CONTROLLO
Forma amministrativa: CONSIGLIO DI AMMINISTRAZIONE
Numero minimo amministratori: 2
Numero massimo amministratori: 5
Numero amministratori in carica: 2
durata in carica: FINO ALLA REVOCA
data inizio carica: 23/12/2005
Altre forme amministrative previste:
AMMINISTRATORE UNICO
INFORMAZIONI .SULLO STATUTO/ATTO COSTITUTIVO
Poteri da Statuto:
IL CONSIGLIO DI AMMINISTRAZIONE E’ INVESTITO DEI PIU’ AMPI POTERI PER LA
GESTIONE ORDINARIA E STRAORDINARIA DELLA SOCIETA’, SENZA ECCEZIONI DI SORTA, E
PARTICOLARMENTE GLI SONO RICONOSCIUTE TUTTE LE FACOLTA’ PER IL RAGGIUNGIMENTO
DEGLI SCOPI SOCIALI CHE NON SIANO DALLA LEGGE O DAL PRESENTE STATUTO IN MODO
TASSATIVO RISERVATE ALL ’ASSEMBLEA DEI SOCI.
DELIBERA, ALTRESI’, SULLE AZIONI GIUDIZIARIE ANCHE IN SEDE DI CASSAZIONE E
REVOCAZIONE, SU COMPROMESSI E TRANSAZIONI E PUO’ NOMINARE ARBITRI AMICHEVOLI
COMPOSITORI.
IL CONSIGLIO PUO’ NOMINARE DIRETTORI GENERALI, DIRETTORI E PROCURATORI PER
DETERMINATI ATTI O CATEGORIE DI ATTI, DETERMINANDONE I POTERI E GLI EMOLUMENTI.
AL CONSIGLIO DI AMMINISTRAZIONE SPETTANO TUTTI I POTERI DI ORDINARIA E/O
STRAORDINARIA AMMINISTRAZIONE COSI’ COME VENGONO DETERMINATI DALL’ASSEMBLEA
doc_VA_274861_2J470.pdf_tmp.pdf Pag. 1 di 11
ALL’ATTO DELLA NOMINA, SPECIFICATI NELL’UNA O NELL’ALTRA CATEGORIA OD IN
ENTRAMBE.
LA FIRMA E LA RAPPRESENTANZA LEGALE (ATTIVA, PASSIVA E/O EXTRAGIUDIZIALE) DELLA
SOCIETA’ DI FRONTE AI TERZI ED IN GIUDIZIO PER TUTTO QUANTO SIA DI COMPETENZA
ESCLUSIVA DEL CONSIGLIO DI AMMINISTRAZIONE E/O DELL’ASSEMBLEA SONO DEVOLUTE AL
PRESIDENTE DELLA SOCIETA’, NONCHE’ INOLTRE AL O AI CONSIGLIERI DELEGATI.
INFORMAZIONI PATRIMONIALI E FINANZIARIE
Capitale Sociale in EURO:
deliberato 50.000,00
sottoscritto 50.000,00
versato 50.000,00
conferimenti in DENARO
ATTIVITÀ
Data inizio attività: 14/05/2001
Attività esercitata nella sede legale:
COMMERCIO AL DETTAGLIO DI PANE, PASTICCERIA E DOLCIUMI - VENDITA BIGLIETTI
DELLA LOTTERIA E SCHEDE TELEFONICHE.
ALBI, RUOLI E LICENZE
Dal 09/07/2001 la superficie di vendita è di mq. 25
il settore merceologico è ALIMENTARE
Informazioni risultanti da comunicazione di apertura presentata il 31/05/2001
al comune di SOMMA LOMBARDO con decorrenza dal 09/07/2001:
ESERCIZIO DI COMMERCIO AL DETTAGLIO DI VICINATO
settore ALIMENTARE mq. vendita: 25
superficie totale dell’esercizio mq. 85
(compresa la superficie adibita ad altri usi)
TITOLARI DI CARICHE O QUALIFICHE
1) MESSUTI MARCO (rappresentante dell’impresa)
nato a VARESE (VA) il 22/07/1970
codice fiscale: MSSMRC70L22L682H

 
12

--------------------------------------------------------------------------------

 

residente a: MORNAGO (VA) VIA CESARE BATTISTI 65 CAP 21020
- PRESIDENTE CONSIGLIO AMMINISTRAZIONE nominato con atto del 23/12/2005
Durata in carica: FINO ALLA REVOCA
Data presentazione carica 17/01/2006
CON I POTERI DI CONFERIRE PROCURA A SOGGETTI ESTERNI PER LA CURA DEGLI INTERESSI
SOCIETARI (AD ESEMPIO IN RELAZIONE A CONTENZIOSI CON ALTRI SOGGETTI O PER LA
REALIZZAZIONE DI PARTICOLARI OPERAZIONI CHE NECESSITANO DI ATTIVITA’ IN
LOCALITA’ LONTANE O SVOLTE DA SOGGETTI CON PARTICOLARI CARATTERISTICHE) . QUINDI
POTERE DI NOMINARE PROCURATORI AGENDO ANCHE DA SOLO, CON FORMA LIBERA E
DISGIUNTA
PER VELOCIZZARE LE OPERAZIONI ED ESSERE PRONTI A COGLIERE LE OPPORTUNITA’ .
COME DA VERBALE DI CONSIGLIO DEL 02/03/2005, CONFERMATI CON VERBALE DI
ASSEMBLEA ORDINARIA DEL 23/12/2005.
- CONSIGLIERE DELEGATO nominato con atto del 23/12/2005
Durata in carica: FINO ALLA REVOCA
Data presentazione carica 17/01/2006
AL QUALE SPETTANO I POTERI PER LA GESTIONE FINANZIARIA E TECNICA, ALLE
QUESTIONI ORGANIZZATIVE INERENTI ALLA STRUTTURA DELL’ATTIVITA’ ED AI RAPPORTI
CON I CLIENTI ED I FORNITORI, COME DA ATTO COSTITUTIVO, CONFERMATI CON VERBALE
DI ASSEMBLEA ORDINARIA DEL 23/12/2005.
2) CARLESSO CINZIA
nata a MORNAGO (VA) il 02/11/1970
codice fiscale: CRLCNZ70S42F736V
residente a: MORNAGO (VA) VIA CESARE BATTISTI 65 CAP 21020
- CONSIGLIERE DELEGATO nominato con atto del 23/12/2005
Durata in carica: FINO ALLA REVOCA
Data presentazione carica 17/01/2006
AL QUALE SPETTANO I POTERI PER LA GESTIONE DEL PERSONALE DIPENDENTE.
doc_VA_274861_21470.pdf_tmp.pdf Pag. 2 di 11
DELEGHE E POTERI NECESSARI PER COMPIERE TUTTI GLI ATTI E SVOLGERE TUTTI GLI
ADEMPIMENTI, ANCHE CON FIRMA LIBERA E DISGIUNTA, NECESSARI ALLA RICERCA E
SELEZIONE DI UN NUOVO AFFITTUARIO E ALLA STIPULA DI TUTTI GLI ATTI E CONTRATTI
CHE SI RENDESSERO NECESSARI PER AVVIARE UN NUOVO RAPPORTO DI AFFITTO D’AZIENDA,
COME DA VERBALE DEL CONSIGLIO DI AMMINISTRAZIONE DEL 01/07/2005, CONFERMATI CON
VERBALE DI ASSEMBLEA ORDINARIA DEL 23/12/2005.
SEDI SECONDARIE E UNITÀ LOCALI
Unità locale n. 1 NEGOZIO
SESTO CALENDE (VA) VIA ROMA 40 CAP 21018
Data apertura: 05/11/2001
Attività esercitata:
COMMERCIO AL DETTAGLIO DI PRODOTTI DI PANETTERIA, PASTICCERIA E ALTRI
ALIMENTARI, BAR - VENDITA BIGLIETTI DELLA LOTTERIA E SCHEDE TELEFONICHE.
Dal 05/11/2001 la superficie di vendita è di mq. 115
il settore merceologico è ALIMENTARE
Informazioni risultanti da comunicazione di apertura presentata il 03/09/2001
al comune di SESTO CALENDE e protocollata al n. 20716,
con decorrenza dal 05/11/2001:
ESERCIZIO DI COMMERCIO AL DETTAGLIO DI VICINATO
settore ALIMENTARE mq. vendita: 115
superficie totale dell’esercizio mq. 115
(compresa la superficie adibita ad altri usi)
Unità locale cessata in data 31/10/2002
Causale: LOCAZIONE AZIENDA
Subentrata l’impresa con numero REA VA-283325
BREAK ANGELS S.A.S. DI MARZIA SIGNORATO E ELENA IPINO
Codice Fiscale: 02079430027
Titolo del subentro: LOCAZIONE
Unità locale n. 2 NEGOZIO O PUBBLICO ESERCIZIO
AZZATE (VA) VIA PIAVE 80 CAP 21022
STUDIO DE MARCHI - MORNAGO
telefono: 0331/904260 TELEFAX: 0331/904360
Data apertura: 08/04/2002
Attività esercitata:
COMMERCIO AL DETTAGLIO DI PRODOTTI DI PANETTERIA, PASTICCERIA ED ALTRI
ALIMENTI - BAR - VENDITA BIGLIETTI LOTTERIA.
Dal 08/04/2002 la superficie di vendita è di mq. 50
il settore merceologico è ALIMENTARE / NON ALIMENTARE
Informazioni risultanti da comunicazione di apertura presentata il 08/01/2002
al comune di AZZATE con decorrenza dal 08/04/2002:
ESERCIZIO DI COMMERCIO AL DETTAGLIO DI VICINATO
settore ALIMENTARE mq. vendita: 50
superficie totale dell’esercizio mq. 100
(compresa la superficie adibita ad altri usi)
Unità locale cessata in data 31/10/2002
Causale: LOCAZIONE AZIENDA
Subentrata l’impresa con numero REA VA-283322
PANETTERIA GP S.A.S. DI ELENA GIOBBI E DEBORA PERRUOLO
Codice Fiscale: 02741760124
Titolo del subentro: LOCAZIONE
doc_VA_274861_21470.pdf_tmp.pdf Pag. 3 di 11
Unità locale n. 3 UFFICIO CON DEPOSITO O MAGAZZINO
MORNAGO (VA) VIA PROVINCIALE 23 CAP 21020
telefono: 0331/903194 TELEFAX: 0331/903194
Insegna: LA SPUNTINOTECA BREAKFAST S.R.L.
Data apertura: 05/11/2003
Attività esercitata:
AMMINISTRAZIONE E GESTIONE MAGAZZINO.
ATTI ISCRITTI NEL REGISTRO DELLE IMPRESE
** Protocollo nr. 12821/00 del 30/04/2001
SI ISCRIZIONE DI SOCIETA, CONSORZIO, G.E.I.E., ENTE PUBB. ECON.
S ELENCO SOCI E TITOLARI DI DIRITTI SU AZIONI O QUOTE SOCIALI
P ISCRIZIONE NEL RI E REA DI ATTI E FATTI RELATIVI A PERSONE nr. 2
** Protocollo nr. 12821/1 del 30/04/2001
ATTO COSTITUTIVO

 
13

--------------------------------------------------------------------------------

 

del 11/04/2001
ATTO PUBBLICO redatto da DR. STEFANO FAZZINI
repertorio n. 23743/4280 in MILANO (MI)
atto iscritto il 07/05/2001
- ISCRIZIONE NELLA SEZIONE ORDINARIA DEL REGISTRO DELLE IMPRESE
trascrizione iscritta il 07/05/2001
** Protocollo nr. 12821/2 del 30/04/2001
NOMINA/CONFERMA AMMINISTRATORI
del 11/04/2001
atto iscritto il 07/05/2001
- INSERIMENTO NUOVA PERSONA
MESSUTI MARCO codice fiscale: MSSMRC70L22L682H
NOMINA CARICA E/O QUALIFICA/E DI:
ISCRIVE LA PROPRIA NOMINA DI CUI HA AVUTO NOTIZIA IN DATA 11/04/2001 ALLA
CARICA DI PRESIDENTE CONSIGLIO AMMINISTRAZIONE DAL 11/04/2001 DURATA: FINO
ALLA REVOCA
ISCRIVE LA PROPRIA NOMINA DI CUI HA AVUTO NOTIZIA IN DATA 11/04/2001 ALLA
CARICA DI CONSIGLIERE DELEGATO DAL 11/04/2001 DURATA: FINO ALLA REVOCA
DATA PRESENTAZIONE 30/04/2001
trascrizione iscritta il 07/05/2001
- INSERIMENTO NUOVA PERSONA
CARLESSO CINZIA codice fiscale: CRLCNZ70S42F736V
NOMINA CARICA E/O QUALIFICA/E DI :
ISCRIVE LA PROPRIA NOMINA DI CUI HA AVUTO NOTIZIA IN DATA 11/04/2001 ALLA
CARICA DI CONSIGLIERE DELEGATO DAL 11/04/2001 DURATA: FINO ALLA REVOCA
DATA PRESENTAZIONE 30/04/2001
trascrizione iscritta il 07/05/2001
** Protocollo nr. 14077/00 del 14/05/2001
S5 INIZIO, MODIFICA, CESSAZIONE DI ATTIVITA’ NELLA SEDE LEGALE
** Protocollo nr. 32546/00 del 29/08/2001
S5 INIZIO, MODIFICA, CESSAZIONE DI ATTIVITA’ NELLA SEDE LEGALE
** Protocollo nr. 39551/00 del 26/11/2001
UL APERTURA MODIFICA CESSAZIONE DI UNITA ’ LOCALE O AZIENDALE nr. 1
** Protocollo nr. 7273/00 del 31/01/2002
S5 INIZIO, MODIFICA, CESSAZIONE DI ATTIVITA’ NELLA SEDE LEGALE
** Protocollo nr. 7274/00 del 31/01/2002
doc_VA_274861_21470.pdf_tmp.pdf Pag. 4 di 11
UL APERTURA MODIFICA CESSAZIONE DI UNITA’ LOCALE O AZIENDALE nr. 1
** Protocollo nr. 12924/00 del 21/03/2002
TA ISCRIZIONE ATTO DI TRASF. PROPRIETA’ O GODIMENTO DI AZIENDA
** Protocollo nr. 12924/1 del 21/03/2002
TRASFERIMENTO D’AZIENDA
del 08/03/2002
redatto da DR. STEFANO FAZZINI
repertorio n. 26670
atto iscritto il 08/04/2002
** Protocollo nr. 15844/00 del 24/04/2002
UL APERTURA MODIFICA CESSAZIONE DI UNITA’ LOCALE O AZIENDALE nr. 1
** Protocollo nr. 32253/00 del 29/07/2002
B DEPOSITO DI BILANCI D’ESERCIZIO ED ELENCO DEI SOCI
** Protocollo nr. 32253/1 del 29/07/2002
BILANCIO ABBREVIATO D’ESERCIZIO
del 31/12/2001
atto depositato il 19/07/2002
** Protocollo nr. 32253/2 del 29/07/2002
COMUNICAZIONE ELENCO SOCI
del 28/06/2002
atto iscritto il 29/07/2002
** Protocollo nr. 42691/00 del 20/11/2002
TA ISCRIZIONE ATTO DI TRASF. PROPRIETA’ O GODIMENTO DI AZIENDA
** Protocollo nr. 42691/1 del 20/11/2002
TRASFERIMENTO D’AZIENDA
EFFETTO DELL’ATTO DAL 01/11/2002
del 31/10/2002
SCRITTURA PRIVATA AUTENTICATA redatto da DR. STEFANO FAZZINI
repertorio n. 28705 in MILANO (MI)
atto iscritto il 22/11/2002
** Protocollo nr. 42701/00 del 20/11/2002
TA ISCRIZIONE ATTO DI TRASF. PROPRIETA’ O GODIMENTO DI AZIENDA
** Protocollo nr. 42701/1 del 20/11/2002
TRASFERIMENTO D’AZIENDA
EFFETTO DELL’ATTO DAL 01/11/2002
del 31/10/2002
SCRITTURA PRIVATA AUTENTICATA redatto da DR. STEFANO FAZZINI
repertorio n. 28709 in MILANO (MI)
atto iscritto il 22/11/2002
** Protocollo nr. 30875/00 del 06/11/2003
B DEPOSITO DI BILANCI D’ESERCIZIO ED ELENCO DEI SOCI
** Protocollo nr. 30875/1 del 06/11/2003
BILANCIO ABBREVIATO D’ESERCIZIO
del 31/12/2002
atto depositato il 24/07/2003
** Protocollo nr. 30875/2 del 06/11/2003
doc_VA_274861_21470.pdf_tmp.pdf Pag. 5 di 11
COMUNICAZIONE ELENCO SOCI
del 30/06/2003
atto iscritto il 06/11/2003
** Protocollo nr. 8885/00 del 25/02/2004
UL APERTURA MODIFICA CESSAZIONE DI UNITA’ LOCALE O AZIENDALE nr. 3
** Protocollo nr. 12051/00 del 22/03/2004
S2 MODIFICA SOCIETA’ , CONSORZIO G.E.I.E, ENTE PUBBLICO ECON.
P ISCRIZIONE NEL RI E REA DI ATTI E FATTI RELATIVI A PERSONE nr. 1
** Protocollo nr. 12051/1 del 22/03/2004

 
14

--------------------------------------------------------------------------------

 

NOMINA/CONFERMA AMMINISTRATORI
del 01/03/2004
atto iscritto il 22/03/2004
- VARIAZIONE ORGANI SOCIALI
SITUAZIONE PRECEDENTE:
CONSIGLIO DI AMMINISTRAZIONE
NUMERO COMPONENTI IN CARICA: 2
DATA INIZIO : 11/04/2001 DURATA FINO ALLA REVOCA
AMMINISTRATORE UNICO
NUMERO COMPONENTI IN CARICA: 0
SISTEMA DI AMMINISTRAZIONE ADOTTATO : (ASSENTE)
CONTROLLO CONTABILE: (ASSENTE)
trascrizione iscritta il 22/03/2004
- INSERIMENTO NUOVA PERSONA
CARACCIOLO GIANNI codice fiscale: CRCGNN78S03B963P
NOMINA CARICA E/O QUALIFICA/E DI :
ISCRIVE LA PROPRIA NOMINA DI CUI HA AVUTO NOTIZIA IN DATA 01/03/2004 ALLA
CARICA DI AMMINISTRATORE DAL 01/03/2004 DURATA: FINO ALLA REVOCA
DATA PRESENTAZIONE 22/03/2004
trascrizione iscritta il 22/03/2004
** Protocollo nr. 12638/00 del 25/03/2004
TA ISCRIZIONE ATTO DI TRASF. PROPRIETA’ O GODIMENTO DI AZIENDA
** Protocollo nr. 12638/1 del 25/03/2004
TRASFERIMENTO D’AZIENDA
del 18/03/2004
SCRITTURA PRIVATA AUTENTICATA redatto da GIORGIO ZANINI
repertorio n. 54507 in BUSTO ARSIZIO (VA)
atto iscritto il 25/03/2004
** Protocollo nr. 13423/00 del 31/03/2004
S2 MODIFICA SOCIETA’ , CONSORZIO G.E.I.E, ENTE PUBBLICO ECON.
** Protocollo nr. 13423/1 del 31/03/2004
DELEGA POTERI CONSIGLIO DI AMMINISTRAZIONE
del 02/03/2004
atto iscritto il 02/04/2004
- MODIFICA DATI PERSONA/SOCIETA’
CARACCIOLO GIANNI codice fiscale: CRCGNN78S03B963P
POTERI ATTRIBUITI:
POTERI PRECEDENTI: (ASSENTI)
trascrizione iscritta il 02/04/2004
** Protocollo nr. 15302/00 del 16/04/2004
TA ISCRIZIONE ATTO DI TRASF. PROPRIETA’ O GODIMENTO DI AZIENDA
** Protocollo nr. 15302/1 del 16/04/2004
doc_VA_274861_21470.pdf_tmp.pdf Pag. 6 di 11
TRASFERIMENTO D’AZIENDA
del 25/03/2004
SCRITTURA PRIVATA AUTENTICATA redatto da SERGIO LUPPI
repertorio n. 53353 in MILANO (MI)
registrato in data 31/03/2004 in MILANO (MI)
atto iscritto il 16/04/2004
** Protocollo nr. 30991/00 del 23/07/2004
B DEPOSITO DI BILANCI D’ESERCIZIO ED ELENCO DEI SOCI
** Protocollo nr. 30991/1 del 23/07/2004
BILANCIO ABBREVIATO D’ ESERCIZIO
del 31/12/2003
atto depositato il 21/07/2004
** Protocollo nr. 30991/2 del 23/07/2004
COMUNICAZIONE ELENCO SOCI
del 30/06/2004
atto iscritto il 23/07/2004
** Protocollo nr. 30991/3 del 23/07/2004
ALTRI ATTI
del 30/06/2004
atto iscritto il 23/07/2004
** Protocollo nr. 46123/00 del 19/11/2004
S2 MODIFICA SOCIETA’ , CONSORZIO G.E.I.E, ENTE PUBBLICO ECON.
P ISCRIZIONE NEL RI E REA DI ATTI E FATTI RELATIVI A PERSONE nr. 2
** Protocollo nr. 46123/1 del 19/11/2004
NOMINA/CONFERMA AMMINISTRATORI
del 18/10/2004
atto iscritto il 22/11/2004
- VARIAZIONE ORGANI SOCIALI
SITUAZIONE PRECEDENTE:
CONSIGLIO DI AMMINISTRAZIONE
NUMERO COMPONENTI IN CARICA: 3
DATA INIZIO : 11/04/2001 DURATA FINO ALLA REVOCA
AMMINISTRATORE UNICO
NUMERO COMPONENTI IN CARICA: 0
SISTEMA DI AMMINISTRAZIONE ADOTTATO: (ASSENTE)
CONTROLLO CONTABILE: (ASSENTE)
trascrizione iscritta il 22/11/2004
- MODIFICA DATI PERSONA/SOCIETA’
MESSOTI MARCO codice fiscale: MSSMRC70L22L682H
ISCRIZIONE DELLA PROPRIA NOMINA A SEGUITO DELLA CONFERMA ALLA CARICA DI:
PRESIDENTE CONSIGLIO AMMINISTRAZIONE DI CUI BA AVUTO NOTIZIA IN DATA
18/10/2004 DATA PRESENTAZIONE 19/11/2004 DURATA: FINO ALLA REVOCA
trascrizione iscritta il 22/11/2004
- INSERIMENTO NUOVA PERSONA
MAURIZIO ALESSANDRA codice fiscale: MRZLSN77M52C351E
NOMINA CARICA E/0 QUALIFICA/E DI:
ISCRIVE LA PROPRIA NOMINA DI CUI HA AVUTO NOTIZIA IN DATA 18/10/2004 ALLA
CARICA DI AMMINISTRATORE DAL 18/10/2004 DURATA: FINO ALLA REVOCA
DATA PRESENTAZIONE 19/11/2004
trascrizione iscritta il 22/11/2004

 
15

--------------------------------------------------------------------------------

 

** Protocollo nr. 46125/00 del 19/11/2004
S2 MODIFICA SOCIETA’ , CONSORZIO G.E.I.E, ENTE PUBBLICO ECON.
P ISCRIZIONE NEL RI E REA DI ATTI E FATTI RELATIVI A PERSONE nr. 1
doc_VA_274861_21470.pdf_tmp.pdf Pag. 7 di 11
** Protocollo nr. 46125/1 del 19/11/2004
DELEGA POTERI CONSIGLIO DI AMMINISTRAZIONE
del 18/10/2004
atto iscritto il 22/11/2004
- MODIFICA DATI PERSONA/SOCIETA’
MAURIZIO ALESSANDRA codice fiscale: MRZLSN77M52C351E
POTERI ATTRIBUITI:
POTERI PRECEDENTI: (ASSENTI)
trascrizione iscritta il 22/11/2004
** Protocollo nr. 15274/00 del 06/05/2005
S2 MODIFICA SOCIETA’ , CONSORZIO G.E.I.E, ENTE PUBBLICO ECON.
P ISCRIZIONE NEL RI E REA DI ATTI E FATTI RELATIVI A PERSONE nr. 1
** Protocollo nr. 15274/1 del 06/05/2005
DELEGA POTERI CONSIGLIO DI AMMINISTRAZIONE
del 02/03/2005
atto iscritto il 06/05/2005
- MODIFICA DATI PERSONA/SOCIETA’
MESSUTI MARCO codice fiscale: MSSMRC70L22L682H
POTERI ATTRIBUITI:
POTERI PRECEDENTI:
AL QUALE SPETTANO I POTERI PER LA GESTIONE FINANZIARIA E TECNICA, ALLE
QUESTIONI ORGANIZZATIVE INERENTI ALLA STRUTTURA DELL’ ATTIVITA’ ED AI RAPPORTI
CON I CLIENTI ED I FORNITORI, COME DA ATTO COSTITUTIVO.
trascrizione iscritta il 06/05/2005
** Protocollo nr. 23743/00 del 28/05/2005
B DEPOSITO DI BILANCI D’ESERCIZIO ED ELENCO DEI SOCI
** Protocollo nr. 23743/1 del 28/05/2005
BILANCIO ABBREVIATO D’ESERCIZIO
del 31/12/2004
atto depositato .il 27/05/2005
** Protocollo nr. 23743/2 del 28/05/2005
COMUNICAZIONE ELENCO SOCI
del 30/04/2005
atto iscritto il 28/05/2005
** Protocollo nr. 35381/00 del 29/07/2005
S2 MODIFICA SOCIETÀ ’ , CONSORZIO G.E.I.E, ENTE PUBBLICO ECON.
P ISCRIZIONE NEL RI E REA DI ATTI E FATTI RELATIVI A PERSONE nr. 1
** Protocollo nr. 35381/1 del 29/07/2005
DELEGA POTERI CONSIGLIO DI AMMINISTRAZIONE
del 01/07/2005
atto iscritto il 29/07/2005
- MODIFICA DATI PERSONA/SOCIETA’
CARLESSO CINZIA codice fiscale: CRLCNZ70S42F736V
POTERI ATTRIBUITI:
POTERI PRECEDENTI:
AL QUALE SPETTANO I POTERI PER LA GESTIONE DEL PERSONALE DIPENDENTE.
trascrizione iscritta il 29/07/2005
- POTERI ATTRIBUITI:
POTERI PRECEDENTI:
AL QUALE SPETTANO I POTERI PER LA GESTIONE DEL PERSONALE DIPENDENTE.
DELEGHE E POTRERI NECESSARI PER COMPIERE TUTTI GLI ATTI E SVOLGERE TUTTI GLI
ADEMPIMENTI, ANCHE CON FIRMA LIBERA E DISGIUNTA, NECESSARI ALLA RICERCA E
SELEZIONE DI UN NUOVO AFFITTUARIO E ALLA STIPULA DI TUTTI GLI ATTI E CONTRATTI
doc_VA_274861_21470.pdf_tmp.pdf Pag. 8 di 11
CHE SI RENDESSERO NECESSARI PER AVVIARE UN NUOVO RAPPORTO DI AFFITTO D’AZIENDA.
COME DA VERBALE DEL CONSIGLIO DI AMMINISTRAZIONE DEL 01/07/2005.
trascrizione iscritta il 26/09/2005
** Protocollo nr. 2678/00 del 20/01/2006
TA ISCRIZIONE ATTO DI TRASF. PROPRIETA’ O GODIMENTO DI AZIENDA
** Protocollo nr. 2678/1 del 20/01/2006
TRASFERIMENTO D’AZIENDA
del 28/12/2005
redatto da DR. RODOLFO BREZZI
repertorio n. 105839
atto iscritto il 20/01/2006
** Protocollo nr. 2681/00 del 20/01/2006
TA ISCRIZIONE ATTO DI TRASF. PROPRIETA’ O GODIMENTO DI AZIENDA
** Protocollo nr. 2681/1 del 20/01/2006
TRASFERIMENTO D’AZIENDA
del 28/12/2005
SCRITTURA PRIVATA AUTENTICATA redatto da BREZZI RODOLFO
repertorio n. 105841 in SAMARATE (VA)
atto iscritto il 20/01/2006
** Protocollo nr. 3303/00 del 25/01/2006
S2 MODIFICA SOCIETÀ’ , CONSORZIO G.E.I.E, ENTE PUBBLICO ECON.
P ISCRIZIONE NEL RI E REA DI ATTI E FATTI RELATIVI A PERSONE nr. 4
** Protocollo nr. 3303/1 del 25/01/2006
CESSAZIONE AMMINISTRATORI
del 23/12/2005
atto iscritto il 25/01/2006
- MODIFICA DATI PERSONA/SOCIETA’
CARACCIOLO GIANNI codice fiscale: CRCGNN78S03B963P
CESSAZIONE DALLA CARICA O QUALIFICA DI:
AMMINISTRATORE
CON I SEGUENTI POTERI:
CON I COMPITI INERENTI LA GESTIONE DEL MAGAZZINO PRODOTTI E LA DISTRIBUZIONE
DEGLI STESSI PRESSO I PUNTI VENDITA CON CUI SONO ALLACCIATI RAPPORTI
COMMERCIALI.
trascrizione iscritta il 25/01/2006

 
16

--------------------------------------------------------------------------------

 

- MODIFICA DATI PERSONA/SOCIETA’
MAURIZIO ALESSANDRA codice fiscale: MRZLSN77M52C351E
CESSAZIONE DALLA CARICA O QUALIFICA DI:
AMMINISTRATORE
CON I SEGUENTI POTERI:
CON I POTERI PER L’ORGANIZZAZIONE DEI SERVIZI DI ASSISTENZA ALLA CLIENTELA E DEI
RAPPORTI COMMERCIALI PER LA DISTRIBUZIONE AL DETTAGLIO, COME DA VERBALE DEL
CONSIGLIO DI AMMINISTRAZIONE DEL 18/10/2004.
trascrizione iscritta il 25/01/2006
** Protocollo nr. 3303/2 del 25/01/2006
NOMINA/CONFERMA AMMINISTRATORI
E CONFERMA POTERI
del 23/12/2005
atto iscritto il 25/01/2006
- VARIAZIONE ORGANI SOCIALI
SITUAZIONE PRECEDENTE:
CONSIGLIO DI AMMINISTRAZIONE
NUMERO COMPONENTI IN CARICA: 4
DATA INIZIO : 11/04/2001 DURATA FINO ALLA REVOCA
AMMINISTRATORE UNICO
doc_VA_274861 _21470.pdf_tmp.pdf Pag. 9 di 11
NUMERO COMPONENTI IN CARICA: 0
SISTEMA DI AMMINISTRAZIONE ADOTTATO: (ASSENTE)
CONTROLLO CONTABILE: (ASSENTE)
trascrizione iscritta il 25/01/2006
- MODIFICA DATI PERSONA/SOCIETA’
MESSUTI MARCO codice fiscale: MSSMRC70L22L682H
ISCRIZIONE DELLA PROPRIA NOMINA A SEGUITO DELLA CONFERMA ALLA CARICA DI:
PRESIDENTE CONSIGLIO AMMINISTRAZIONE DI CUI HA AVUTO NOTIZIA IN DATA
23/12/2005 DATA PRESENTAZIONE 17/01/2006 DURATA: FINO ALLA REVOCA
trascrizione iscritta il 25/01/2006
- ISCRIZIONE DELLA PROPRIA NOMINA A SEGUITO DELLA CONFERMA ALLA CARICA DI:
CONSIGLIERE DELEGATO DI CUI HA AVUTO NOTIZIA IN DATA 23/12/2005 DATA
PRESENTAZIONE 17/01/2006 DURATA: FINO ALLA REVOCA
trascrizione iscritta il 25/01/2006
- POTERI ATTRIBUITI:
POTERI PRECEDENTI:
AL QUALE SPETTANO I POTERI PER LA GESTIONE FINANZIARIA E TECNICA, ALLE
QUESTIONI ORGANIZZATIVE INERENTI ALLA STRUTTURA DELL’ATTIVITA’ ED AI RAPPORTI
CON I CLIENTI ED I FORNITORI, COME DA ATTO COSTITUTIVO.
CON I POTERI DI CONFERIRE PROCURA A SOGGETTI ESTERNI PER LA CURA DEGLI INTERESSI
SOCIETARI (AD ESEMPIO IN RELAZIONE A CONTENZIOSI CON ALTRI SOGGETTI O PER LA
REALIZZAZIONE DI PARTICOLARI OPERAZIONI CHE NECESSITANO DI ATTIVITA’ IN
LOCALITA ’ LONTANE O SVOLTE DA SOGGETTI CON PARTICOLARI CARATTERISTICHE) .QUINDI
POTERE DI NOMINARE PROCURATORI AGENDO ANCHE DA SOLO, CON FORMA LIBERA E
DISGIUNTA
PER VELOCIZZARE LE OPERAZIONI ED ESSERE PRONTI A COGLIERE LE OPPORTUNITA’ .
COME DA VERBALE DI CONSIGLIO DEL 02/03/2005.
trascrizione iscritta il 25/01/2006
- MODIFICA DATI PERSONA/SOCIETA’
CARLESSO CINZIA codice fiscale: CRLCNZ70S42F736V
ISCRIZIONE DELLA PROPRIA NOMINA A SEGUITO DELLA CONFERMA ALLA CARICA DI :
CONSIGLIERE DELEGATO DI CUI HA AVUTO NOTIZIA IN DATA 23/12/2005 DATA
PRESENTAZIONE 17/01/2006 DURATA: FINO ALLA REVOCA
trascrizione iscritta il 25/01/2006
- POTERI ATTRIBUITI:
POTERI PRECEDENTI:
AL QUALE SPETTANO I POTERI PER LA GESTIONE DEL PERSONALE DIPENDENTE.
DELEGHE E POTERI NECESSARI PER COMPIERE TUTTI GLI ATTI E SVOLGERE TUTTI GLI
ADEMPIMENTI, ANCHE CON FIRMA LIBERA E DISGIUNTA, NECESSARI ALLA RICERCA E
SELEZIONE DI UN NUOVO AFFITTUARIO E ALLA STIPULA DI TUTTI GLI ATTI E CONTRATTI
CHE SI RENDESSERO NECESSARI PER AVVIARE UN NUOVO RAPPORTO DI AFFITTO D’AZIENDA,
COME DA VERBALE DEL CONSIGLIO DI AMMINISTRAZIONE DEL 01/07/2005.
trascrizione iscritta il 25/01/2006
INFORMAZIONI STORICHE SUCCESSIVE ALL’ISCRIZIONE NEL REGISTRO IMPRESE
Data denuncia (M) 14/05/2001
14/05/2001 - INIZIO ATTIVITA’ DI “SERVIZI DI CONSULENZA ALLE IMPRESE”
Data denuncia (M) 29/08/2001
09/07/2001 - INIZIO ATTIVITA’ DI “COMMERCIO AL DETTAGLIO DI PANE, PASTICCERIA
E DOLCIUMI”
- CESSAZIONE DELL’ ATTIVITA’ DI “SERVIZI DI CONSULENZA ALLE
IMPRESE”
Data denuncia (M) 26/11/2001
05/11/2001 - APERTURA UNITA’ LOCALE , SESTO CALENDE (VA) VIA ROMA 40 PER
L’ATTIVITA’ DI “COMMERCIO AL DETTAGLIO DI PRODOTTI DI
PANETTERIA, PASTICCERIA E ALTRI ALIMENTARI, BAR”
Data denuncia (M) 31/01/2002
01/01/2002 - INIZIO ATTIVITA ’ DI “VENDITA BIGLIETTI DELLA LOTTERIA E SCHEDE
TELEFONICHE”
Data denuncia (M) 31/01/2002
01/01/2002 - VARIAZIONE ATTIVITA’ UNITA’ LOCALE , U.L. IN SESTO CALENDE (VA)
VIA ROMA 40 A SEGUITO INIZIO ATTIVITA’ DI “VENDITA BIGLIETTI
DELLA LOTTERIA E SCHEDE TELEFONICHE”
doc_VA_27486l_21470.pdf_tmp.pdf Pag. 10 di 11
Data denuncia (M) 24/04/2002
08/04/2002 - APERTURA UNITA’ LOCALE , AZZATE (VA) VIA PIAVE 80 PER
L’ATTIVITA’ DI “COMMERCIO AL DETTAGLIO DI PRODOTTI DI
PANETTERIA, PASTICCERIA ED ALTRI ALIMENTI - BAR - VENDITA
BIGLIETTI LOTTERIA”
Data denuncia (M) 25/02/2004
31/10/2002 - CESSAZIONE UNITA’ LOCALE , SESTO CALENDE (VA) VIA ROMA 40
05/11/2003 - APERTURA UNITA’ LOCALE , MORNAGO (VA) VIA PROVINCIALE 23
31/10/2002 - CESSAZIONE UNITA’ LOCALE , AZZATE (VA) VIA PIAVE 80
doc_VA_274861_21470.pdf_tmp.pdf Pag. 11 di 11

 
17

--------------------------------------------------------------------------------

 


Place and Date- Mornago 02-03-2006


Licensee
Licenser
   
JOSUÉ ALTOMONTE
 
/s/ Josué Altomonte
 
Cono Italiano LLC
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg]



ATTACHMENT B


Cono Italiano LLC, Chamber of Commerce Visual

 
18

--------------------------------------------------------------------------------

 
 
Place and Date- Mornago 02-03-2006


Licensee
Licenser
   
JOSUÉ ALTOMONTE
 
/s/ Josué Altomonte
 
Cono Italiano LLC
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg]



ATTACHMENT C


“P Trademark”


 
19

--------------------------------------------------------------------------------

 

WORLD INTELLECTUAL
[ex10-38_pg21a.jpg]
 
PROPERTY ORGANIZATION
MADRID AGREEMENT AND PROTOCOL
   
[ILLEGIBLE ADDRESS]
 



CERTIFICATE OF REGISTRATION


The International Bureau of the World Intellectual Property Organization (WIPO)
certifies that the indications appearing in the present certificate conform to
the recording made in the International Register of Marks maintained under the
Madrid Agreement and Protocol.



 
/s/ Judith Zahra
 
Judith Zahra
 
Deputy Director and Head
 
Examination and Registration Section
 
International Registrations
Geneva, March 30, 2006
Administration Department



_______________________


877 722
 
Description of the mark: The mark consists of a device featuring a curved cone
having a superior oval line with stylized leaves.
Registration date: August 18, 2005
 
List of goods and services - NCL (8):
Date next payment due: August 18, 2015
 
30
Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial coffee: flour and
preparations made from cereals, bread, pizzas, flat bread, sandwiches, waffles,
cakes, biscuits, brioches, pastry and confectionery. ices: honey. treacle:
yeast, baking powder, salt, mustard: vinegar, sauces (condiments): spices, ice.
KONO ITALIA S.R.I.,
Via Provinciale, 23
1-21020 MORNAGO (Varese)
(Italy).
 
Legal nature of the holder (legal entity) and place of organization: LIMITED
LIABILITY COMPANY, ITALY.
Name and address of the representative: Ing. Gianmarco PONZELLINI C/o BUGNION
S.P.A., Viale Lancetti. 17.
1-20158 MILANO (Italy).
 
43
Services for providing food and drink: temporary accommodation: coffee shops,
bars, restaurants, snack-bars, cafeterias, ice-cream parlours, fast food
restaurants, pizzerias, takeaway and home delivery restaurant services.
   
Basic registration: Italy, 18.08.2005, 971792.
[ex10-38_pg21b.jpg]
 
Data relating to priority under the Paris Convention: Italy, 22.04.2005.
MI2005C004403.
 
Designations under the Madrid Agreement: Bulgaria, China, Croatia, Egypt,
Islamic Republic of Iran, Liechtenstein, Monaco, Morocco, Romania, Russian
Federation, San Marino, Swaziland, Switzerland, Syrian Arab Republic, Ukraine.
 
Designations under the Madrid Protocol: Australia, European Community, Iceland,
Japan, Norway, Republic of Korea, Singapore, Turkey, United States of America.
 
Declaration of intention to use the mark: Singapore, United States of America.
 
Date of notification: 30.03.2006
 
Language of the international application: English
           
Classification of figurative elements:
   
5.3: 26. 1: 26.15.
   



Place and Date- Mornago 02-03-2006
 
Licensee
Licenser
   
JOSUÉ ALTOMONTE
 
/s/ Josué Altomonte
 
Cono Italiano LLC
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg]

 
ATTACHMENT D


“Hands Pizza Trademark”


 
20

--------------------------------------------------------------------------------

 

[ex10-38_pg22.jpg]

 
21

--------------------------------------------------------------------------------

 

[ex10-38_pg23.jpg]

 
22

--------------------------------------------------------------------------------

 

[ex10-38_pg24.jpg]

 
23

--------------------------------------------------------------------------------

 

[ex10-38_pg25.jpg]


 
24

--------------------------------------------------------------------------------

 
The introduction of the “pizza a cone” has been for the Spuntibreack S.r.l. a
natural passage dictated by the market demand for the most famous Italia product
abroad: the Italian pizza. Thanks to deep and precise study and the optimization
of machinery, recipe and production “Spuntibreack S.r.l.” has become a new
independent brand: “Pizza hands the Italian Food Fast”. Differently from the
traditional system, it offers the “pizza” with a new form (like a cone), so that
pizza can be a snack or a quick meal. All the recipes are the best in Italy and
are proposed according to the real Italian tradition. The “Spuntibreack S.r.l.”
offers a very high quality product with a very simple format displayed in
personalised settings. The “Spuntibreack S.r.l.” with the creation of the “pizza
cono” concept has finally realized its own vision of  “fast restaurant” with a
totally Italian products, but very suitable for a foreign market. A concept in
which quickness joins, the high and famous quality of the Mediterranean cuisine
that use fresh and genuine ingredients so rich in taste and flavour. Pizza a
cono is a restaurant dedicated to the very Italian products such as pasta and
pizza, the best in term of quality all over the world, the pride of the Italian
cuisine. As for the pizza a cono the choice is wide. Customer can choose among
different kind of pasta, cooked and served on the spot or they can find the most
famous Pizza recipes available on the market. Pizza a cono it’s easy and fast
concept to realize, easy to manage and needs a small number of workers. Thanks
to the optimization of the basic process of production and high quality of the
machinery involved in the food preparation, pizza a cono can always assure
quickness, freshness and a top quality product.
HISTORY OF THE IDEA
Born in 2001 and made strong by experience of many years in food sector, the
Spuntibreak S.r.l. nowadays going to present them self like a P Group with a
series of complete and specific projects and big variety of adapted and
adaptable solutions to anyone who is willing to start up a new business in
collective food sector. On the wave of the typical American fast food (serving
hamburger, chips and other American products), the Spuntibreak Srl suggests new
kind of fast food concept and format, founding its entire production on the
“Italian method”:
 
v
Best recipes with the typical “Italian taste” and recipe with “home made”
ingredients.

 
v
It has also equipped with expressively realized machinery for the production and
selling of the fast food products.

In each format proposed, the P Group assures a turnkey realization, starting
from territorial research (to verity the potential of project), to the
construction of the locations, ending with the supply of the products, a
constant assistance and the provision of communication and advertising
strategies.
NEW BUSINESS OPPORTUNITIES
Starting from the creation of the Italian Fast Food, the Spuntibreak Srl felt
the need of giving a defined identity to other new particular products: the
pizza a cone. For this reasons it has created new concepts and formats, such as
“carretta” “corner”, “kiosk” and “food-court” and “multi-concept store”.
Every concept is a 360° format passing through the following points:
 
v
Check of the potential success, study on the territory and on the target market

 
v
Choice of the machinery

 
v
Furniture of the locations

 
v
Ingredients and recipes supply

 
v
Inlet and outlet communication

Thank to this organisation, the Spuntibreak Srl can develop new brand, putting
different product together (for example pasta, soft ice cream and pizza a cone
together), and new format, if particular market require that.
A WINNER BUSINESS PROJECT: “PUNTO BAR”
Every type of restaurant has the possibility to complete his offer introducing P
Group fast food products. For this reason born the innovation idea “Punto Bar”,
chooses this solution who believes that pizza is the right food to offer to the
customers of his activity. Not cumbersome, easy to use and clean, our equipment
gives the chance to cook and expose the product in a little space inside every
kind of activity. The characteristic of Punto Bar concept are:
 
v
easy to realize

 
v
require a low investment

 
v
personalised in its style

 
v
easy to manage

 
v
proper in addition to any kind of restaurant or as a single corner.

“Pizza a cono” represents the novelty able to conquer any customer in the time
needed to make a pizza. Besides P Group makes available excellent materials for
the different demands of customers, as cone case and other useful ideas.
PUNTO BAR
The solution of Spuntibreack Srl and P Group are various and flexible to adapt
all concept to every kind of activity. Our customers can be develop “Punto Bar”
concept in two different way:
 
1.
serve the fresh products

 
2.
serve the frozen products

Those two solutions are dictated to “available free space” inside the restaurant
/activity where the Punto Bar will be. If the free space it’s enough to install
ovens, warming cabinets and preparations desk, will be suitable serve the fresh
products. But, if the space it’s very small and there is not space for all the
equipment, shall be suitable to serve the frozen goods. All the Punto Bar
selling point studied for to represent the typical characteristic of Italian
restaurateur. All materials, all structures and all equipments can be recognized
to the customers at the first sight, thanks to the presence of the initial “P”
(made of a nice cone with the colours of the Italian flag, upon it there is a
red oval with some little basil leaves) and all the structures are make with a
creative design and coloured by the Italian flag colours. Packaging and
advertising material (take away boxes, t-shirt, catalogues etc.), are made with
the same graphics design and colours, in respect of store structures
communications.

 
25

--------------------------------------------------------------------------------

 

1) Fresh Products:
For to serve a fresh products to customers, the activity of Punto Bar will needs
some expressively realized machinery:
 
v
OVEN

It’s a particular and specific oven studied and created exclusive for P Group,
Spuntibreack Srl. This machinery based on electric/mechanic system of regulation
temperature. It’s useful just for to cook the cones, and produce very high
quality products. With this oven the fresh cone will be ready to eat in 2
minutes time.
 
v
WARMING CABINET

Its use for to keep hot the cones ready for to be sell.Usually this machine is
using on the front desk for two reason.
a)
To make easier and faster the customers service.

b)
Thanks to transparent plastic/glasses window the customers can have a look of
the ready cones.

Frozen Products:
This solution is very easy to make and organize, will need a very little free
space and the service will be fast.
 
v
CONVENTIONAL OVEN

 
v
The Punto Bar shall needs just a conventional oven where the frozen cones will
be cook by vertical positions.

About the brands and patents, our company (Kono Italia S.r.l. with the person of
the legal representative and only owner of Marco Messuti) is the only owner of
the royalty. So, Marco Messuti for to protect his business and the business of
his customers, had choose to sell all royalty of Kono Italia S.r.l. to
Spuntibreack S.r.l. (with the person of the legal representative and only owner
of Marco Messuti). The trade name “PIZZA A CONO”, it’s just a nominative. We
already registered the “P” graphic symbol for all around the world, and we give
to our customers the opportunity to choose his trade name as they want, but
using the “P” graphics symbol.
How cook the cones
Oven
 
·
Full up the cones through the recipe

 
·
Put the cones inside microwave for 30 seconds

 
·
Cook the cones on the appropriate oven who the Licensor will give to Licensee

 
·
Selling cones

Warming Cabinets
 
·
Keeping hot cones



Place and Date- Mornago 02-03-2006
 
Licensee
Licenser
   
JOSUÉ ALTOMONTE
 
/s/ Josué Altomonte
 
Cono Italiano LLC
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg]

 
ATTACHMENT I
“Prices of Ovens and other Equipments”
 
26

--------------------------------------------------------------------------------




Approximate Carretta Price
 
Size: approximate 2 x 1 metre
 
Food products
Carreta includes a warming cabinet 220 V or with Generator, a sink and a fridge
 
€
8,500.00
   
ex factory Italy, after the first order it can be produced locally
 
Cones and
soft drinks
Pizza oven
 
€
3,500.00
   
ex factory Italy
   
Small ware & Menu board
 
€
700.00
   
estimated price locally or Italy
   
Generator (additional)
 
€
0.00
   
local price
   
Opening fee
 
€
750.00
   
franchise fee
   
Royalty
   
4
%
       

Items that have to be bought from us:
 
-
carretta

 
-
Pizza oven

Items that could be bought locally:
 
-
small ware and menu board

 
-
generator



Approximate Corner Price
 
Size: approximate 2 x 2 metre
 
Food products
Corner price estimated from Italy or produced locally with our approval
 
€
10,000.00
   
ex factory Italy, after the first order it can be produced locally
 
Cones
Sweet cones
Pizza oven
 
€
3,500.00
   
ex factory Italy
 
Soft drinks
Warming cabinet
 
€
700.00
   
ex factory Italy
 
Pasta
Cold stores, refrigerators
 
€
5,500.00
   
estimated price locally or Italy
 
 
Small ware & Menu board
 
€
2,000.00
   
estimated price locally or Italy
   
Microwave
 
€
300.00
   
estimated price locally or Italy
   
Soft drink machine
 
€
0.00
   
It could be received for free by the supplier
   
Opening fee
 
€
1,500.00
         
Royalty
   
4
%
       
Possible additional equipment
         
Possible additional-Food products
French fries machine, which includes warming cabinet
 
€
3,675.00
   
ex factory Italy
 
French fries
Arancini
Coffee machine
 
€
0.00
   
It could be received for free by the supplier
 
Mozzarella sticks
Soft ice cream machine
 
€
0.00
   
It could be received for free by the supplier
 
Soft ice cream

Items that have to be bought from us:
 
-
corner

 
-
Pizza oven

 
-
warming cabinet

Items that could be bought locally:
 
-
Cold stores, refrigerators

 
-
Small ware & Menu board

 
-
Microwave

 
-
Soft drink machine

 
-
French fries machine, which includes warming cabinet

 
-
Coffee machine

-
Soft ice cream machine


 
27

--------------------------------------------------------------------------------

 
 
Approximate Food-court Price
 
Size: 25 – 40 square metre
 
Food products
Food-court price estimated from Italy or produced locally with our approval
 
€
20,000.00
   
ex factory Italy, after the first order it can be produced locally
 
Cones
Pasta
Pizza oven
 
€
3,500.00
   
ex factory Italy
 
French fries
Warming cabinet
 
€
700.00
   
ex factory Italy
 
Arancini
Cold stores, refrigerators
 
€
10,000.00
   
estimated price locally or Italy
 
 Salads
Small ware & Menu board
 
€
4,000.00
   
estimated price locally or Italy
 
Mozzarella sticks
Microwave
 
€
300.00
   
estimated price locally or Italy
 
Soft ice cream
French fries machine including warming cabinet
 
€
3,675.00
   
ex factory Italy
 
Soft drinks
Coffee
Coffee machine
 
€
0.00
   
It could be received for free by the supplier
 
Sweet cones
Soft ice cream machine
 
€
0.00
   
It could be received for free by the supplier
   
Soft drink machine
 
€
0.00
   
It could be received for free by the supplier
   
Opening fee
 
€
4,500.00
         
Royalty
   
4
%
       

Items that have to be bought from us:
 
-
Food-court

 
-
Pizza oven

 
-
warming cabinet

Items that could be bought locally:
 
-
Cold stores, refrigerators

 
-
Small ware & Menu board

 
-
Microwave

 
-
Soft drink machine

 
-
French fries machine, which includes warming cabinet

 
-
Coffee machine

 
-
Soft ice cream machine



Approximate Kiosk Price
 
Size: 3 x3 metres/4 x 4 metres/5 x 5 metres
 
Food products
Kiosk price estimated from Italy or produced locally with our approval
 
€
15,000.00
   
ex factory Italy, after the first order it can be produced locally
 
Cones
Pasta
Pizza oven
 
€
3,500.00
   
ex factory Italy
 
French fries
Warming cabinet
 
€
700.00
   
ex factory Italy
 
Arancini
Cold stores, refrigerators
 
€
8,000.00
   
estimated price locally or Italy
 
Salads
Small ware & Menu board
 
€
3,000.00
   
estimated price locally or Italy
 
Mozzarella sticks
Microwave
 
€
300.00
   
estimated price locally or Italy
 
Soft ice cream
Coffee machine
 
€
0.00
   
It could be received for free by the supplier
 
Soft drinks
Soft ice cream machine
 
€
0.00
   
It could be received for free by the supplier
 
Coffee
Soft drink machine
 
€
0.00
   
It could be received for free by the supplier
 
Sweet cones
French fries machine including warming cabinet
 
€
0.00
       
 
Opening fee
 
€
3,000.00
         
Royalty
   
4
%
       

Items that have to be bought from us:
 
-
Kiosk

 
-
Pizza oven

 
-
warming cabinet

Items that could be bought locally:
 
-
Cold stores, refrigerators

 
-
Small ware & Menu board

 
-
Microwave

 
-
Soft drink machine

 
-
Coffee machine

 
-
Soft ice cream machine

 
-
French fries machine including warming cabinet


 
28

--------------------------------------------------------------------------------

 
 
Approximate Price Full concept
 
Size: 60 – 70 square metre
 
Food products
Price full concept estimated from Italy or produced locally with our approval
 
€
35,000.00
   
ex factory Italy, after the first order it can be produced locally
 
Cones
Pasta
Pizza oven
 
€
3,500.00
   
ex factory Italy
 
French fries
Warming cabinet
 
€
700.00
   
ex factory Italy
 
Arancini
French fries machine including warming cabinet
 
€
3,675.00
   
ex factory Italy
 
Salads
Mozzarella sticks
Cold stores, refrigerators
 
€
15,000.00
   
estimated price locally or Italy
 
Soft ice cream
Small ware & Menu board
 
€
4,000.00
   
estimated price locally or Italy
 
Soft drinks
Microwave
 
€
300.00
   
estimated price locally or Italy
 
Coffee
Coffee machine
 
€
0.00
   
It could be received for free by the supplier
 
Sweet cones
Soft ice cream machine
 
€
0.00
   
It could be received for free by the supplier
 
 
Soft drink machine
 
€
0.00
   
It could be received for free by the supplier
 
 
Opening fee
 
€
4,000.00
         
Royalty
   
4
%
       

Items that have to be bought from us:

 
-
Full concept

 
- 
Pizza oven

 
- 
warming cabinet

Items that could be bought locally:
 
-
Cold stores, refrigerators

 
-
Small ware & Menu board

 
-
Microwave

 
-
Soft drink machine

 
-
Coffee machine

 
-
Soft ice cream machine

 
-
French fries machine including warming cabinet



Multiconcept Store Size: 200 – 250 square metre


Detailed information depend on the type of the location
Multiconcept store is like a full concept where you can add more concepts such
as coffee concept or even a bar.
 
Opening fee: € 6,000.00
Royalty: 4 %

These prices are “net”, without delivery and any tax costs.


Place and Date- Mornago 02-03-2006
 
Licensee
Licenser
   
JOSUÉ ALTOMONTE
 
/s/ Josué Altomonte
 
Cono Italiano LLC
[ex10-38_sig1.jpg]
[ex10-38_sig2.jpg]

 
 
29

--------------------------------------------------------------------------------

 